      Case: 1:20-cv-02041 Document #: 1 Filed: 03/31/20 Page 1 of 4 PageID #:1




                  IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS - EASTERN DIVISION


MARY OSHANA,                                         )
                                                     )
                      Plaintiff,                     )
                                                     )
v.                                                   )       No.
                                                     )
AER LINGUS LIMITED,                                  )
a foreign corporation,                               )
                                                     )       Jury Trial Requested
                      Defendant.                     )


                                         COMPLAINT

       Now comes the plaintiff, MARY OSHANA, by her attorneys, LAW OFFICES OF JOHN

F. HEDRICH, and for her Complaint, states as follows:

                                            PARTIES

       1.      The plaintiff, MARY OSHANA, is a resident of the State of Illinois whose

principal and permanent place of residence is Skokie, Illinois.

       2.      The defendant, AER LINGUS LIMITED, is a foreign corporation registered in

The Republic of Ireland, and maintains its principal place of business in Dublin, Ireland.

                                   JURISDICTION & VENUE

       3.      This action seeks damages as a result of an injury suffered by the plaintiff,

MARY OSHANA, as a result of a physical interaction with agents of the defendant, AER

LINGUS LIMITED, on April 26, 2018.

       4.      Federal question subject matter jurisdiction exists over this action under 28 U.S.C.

sec. 1331 because it arises under the Convention for the Unification of Certain Rules for

International Carriage by Air, May 28, 1999, reprinted in S. Treaty Doc. No. 106-45, commonly
       Case: 1:20-cv-02041 Document #: 1 Filed: 03/31/20 Page 2 of 4 PageID #:2




known as the Montreal Convention, and the rights of the parties are governed by the provisions

of the Montreal Convention.

       5.      Venue is proper in the Chicago Division of the Court under 28 U.S.C. sec. 1391

because the plaintiff’s injury occurred at O’Hare International Airport in Chicago, Illinois, where

the defendant conducts business.

                                         ALLEGATIONS

       6.      On and before April 26, 2018 the defendant, AER LINGUS LIMITED, owned

and operated as a common carrier an airline known as Aer Lingus.

       7.      On April 26, 2018, the plaintiff, MARY OSHANA, was a ticketed passenger

aboard Aer Lingus flight EIO122 from Chicago to Dublin, Ireland.

       8.      On said date, Aer Lingus flight EIO122 taxied from the departure gate at O’Hare

International Airport to a location on the tarmac, and remained stopped on the tarmac at that

location for approximately 30 minutes before it taxied to the runway for take-off.

       9.      On said date, during the time that Aer Lingus flight EIO122 was stopped on the

tarmac, the plaintiff, MARY OSHANA, arose from her seat and entered the lavatory.

       10.     Within approximately 20 seconds of entering the lavatory on flight EIO122, the

plaintiff, MARY OSHANA, heard one or more persons banging on the lavatory door, instructing

her that she needed to return to her seat.

       11.     At the time the plaintiff, MARY OSHANA, heard the instructions from outside

the lavatory, she was seated on the toilet with her pants down.

       12.     In response to the instructions to return to her seat, the plaintiff, MARY

OSHANA, told those on the other side of the door that she would do so in just a minute.


                                                 2
      Case: 1:20-cv-02041 Document #: 1 Filed: 03/31/20 Page 3 of 4 PageID #:3




       13.     Within approximately 20 seconds of having been told that the plaintiff, MARY

OSHANA, would return to her seat in a minute, two Aer Lingus flight attendants broke through

the lavatory door, grabbed the plaintiff under her arms, dragged her to her seat while her pants

were below her knees, and threw her with great force into the arm rest and seat.

       14.     The flight attendants who pulled the plaintiff, MARY OSHANA, out of the

lavatory were agents of the defendant, AER LINGUS LIMITED.

       15.     In the process of being dragged from the lavatory to her seat with her pants below

her knees, the buttocks and genitalia of the plaintiff, MARY OSHANA, were exposed to other

passengers aboard flight EIO122.

       16.     In the process of being thrown with great force into the arm rest and seat, the

plaintiff, MARY OSHANA, suffered pain and bruising in her hip, thighs and buttocks.

       17.     After being thrown into her seat by the agents of the defendant, AER LINGUS

LIMITED, the plaintiff, MARY OSHANA, saw and heard male passengers seated behind her

laughing and pointing at her.

       18.     In forcibly removing the plaintiff, MARY OSHANA, from the lavatory, dragging

her down the aisle of the airplane with her pants down, and throwing her forcefully into her seat,

the defendant AER LINGUS LIMITED, by and through its agents, acted unreasonably,

carelessly, and negligently.

       19.     The conduct of the defendant, AER LINGUS LIMITED, described herein,

constitutes an unexpected or unusual event or occurrence external to the plaintiff, MARY

OSHANA, under the terms of Article 17 of the Montreal Convention.

       20.     As a direct and proximate result of the conduct of the defendant, AER LINGUS

LIMITED, described herein, the plaintiff, MARY OSHANA, suffered physical injury to her hip,
                                                3
      Case: 1:20-cv-02041 Document #: 1 Filed: 03/31/20 Page 4 of 4 PageID #:4




thighs and buttocks, and severe and permanent injuries to her nervous system; that as a result of

her said injuries she has suffered and with reasonable certainty will continue to suffer great pain,

disability, and loss of a normal life; and she has been hindered from attending to her affairs and

duties and from participating in her usual occupation, resulting in the deprivation of earnings and

profits which she might otherwise have made; and she has been and will be compelled to expend

or become liable for large sums of money for the care and treatment of her said injuries.

       21.     The plaintiff, MARY OSHANA, requests trial by jury.

       WHEREFORE, the plaintiff, MARY OSHANA, demands judgment against the

defendant, AER LINGUS LIMITED, a foreign corporation, in a sum of money which will fully

and fairly compensate her for the damages and injuries she has sustained, and for costs of suit.



                                                     LAW OFFICES OF JOHN F. HEDRICH


                                                     By: /s/ John F. Hedrich____________




LAW OFFICES OF JOHN F. HEDRICH
John F. Hedrich
ARDC No. 6211019
120 North LaSalle Street, Suite 1420
Chicago, Illinois 60602
(T) 312-726-4058
E-mail: jfhedrich@hedrichlaw.net




                                                 4
